The Pacific Mutual Life Insurance Co., one of the appellants herein, in an application for a rehearing, suggests that our decree should be amended so as to reserve its right to recover by appropriate proceedings from Mrs. Marie Watson Farr, appellant, defendant, the amount of $262.50, less a credit of $56.25, erroneously paid her by the applicant. The applicant is entitled to this reservation of its right. Accordingly our decree is amended so as to specifically reserve the right, if any, of the Pacific Mutual Life Insurance Company to recover from Mrs. Marie Watson Farr, by appropriate proceedings, the amount of $262.50 less a credit of $56.25. With this amendment to our decree the rehearing is refused. *Page 121